 
 
I 
111th CONGRESS
1st Session
H. R. 1008 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2009 
Mr. Thompson of Mississippi (for himself, Ms. Loretta Sanchez of California, Mr. McDermott, Mr. Cuellar, Mr. Carney, and Mr. Cleaver) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reaffirm and clarify the authority of the Comptroller General to audit and evaluate the programs, activities, and financial transactions of the intelligence community, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Intelligence Community Audit Act of 2009. 
2.Comptroller General audits and evaluations of activities of elements of the intelligence community 
(a)Reaffirmation and clarification of authority; Audits of intelligence community activitiesChapter 35 of title 31, United States Code, is amended by inserting after section 3523 the following: 
 
3523a.Audits of intelligence community; audits and requesters 
(a)In this section, the term element of the intelligence community means an element of the intelligence community specified in or designated under section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)). 
(b)Congress finds that— 
(1)the authority of the Comptroller General to perform audits and evaluations of financial transactions, programs, and activities of elements of the intelligence community under sections 712, 717, 3523, and 3524, and to obtain access to records for purposes of such audits and evaluations under section 716, is reaffirmed for matters referred to in paragraph (2); and 
(2)such audits and evaluations may be requested by any committee of jurisdiction (including the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate), and may include matters relating to the management and administration of elements of the intelligence community in areas such as strategic planning, financial management, information technology, human capital, knowledge management, and information sharing (including information sharing by and with the Department of Homeland Security and the Department of Justice). 
(c) 
(1)The Comptroller General may conduct an audit or evaluation of intelligence sources and methods or covert actions only upon request of the Select Committee on Intelligence of the Senate or the Permanent Select Committee on Intelligence of the House of Representatives, or the majority or the minority leader of the Senate or the House of Representatives. 
(2) 
(A)Whenever the Comptroller General conducts an audit or evaluation under paragraph (1), the Comptroller General shall provide the results of such audit or evaluation only to the original requestor, the Director of National Intelligence, and the head of the relevant element of the intelligence community. 
(B)The Comptroller General may only provide information obtained in the course of an audit or evaluation under paragraph (1) to the original requestor, the Director of National Intelligence, and the head of the relevant element of the intelligence community. 
(3) 
(A)Notwithstanding any other provision of law, the Comptroller General may inspect records of any element of the intelligence community relating to intelligence sources and methods, or covert actions in order to conduct audits and evaluations under paragraph (1). 
(B)If in the conduct of an audit or evaluation under paragraph (1), an agency record is not made available to the Comptroller General in accordance with section 716, the Comptroller General shall consult with the original requestor before filing a report under subsection (b)(1) of such section. 
(4) 
(A)The Comptroller General shall maintain the same level of confidentiality for a record made available for conducting an audit under paragraph (1) as is required of the head of the element of the intelligence community from which it is obtained. Officers and employees of the Government Accountability Office are subject to the same statutory penalties for unauthorized disclosure or use as officers or employees of the intelligence community element that provided the Comptroller General or officers and employees of the Government Accountability Office with access to such records. 
(B)All workpapers of the Comptroller General and all records and property of any element of the intelligence community that the Comptroller General uses during an audit or evaluation under paragraph (1) shall remain in facilities provided by that element of the intelligence community. Elements of the intelligence community shall give the Comptroller General suitable and secure offices and furniture, telephones, and access to copying facilities, for purposes of audits and evaluations under paragraph (1). 
(C)After consultation with the Select Committee on Intelligence of the Senate and with the Permanent Select Committee on Intelligence of the House of Representatives, the Comptroller General shall establish procedures to protect from unauthorized disclosure all classified and other sensitive information furnished to the Comptroller General or any representative of the Comptroller General for conducting an audit or evaluation under paragraph (1). 
(D)Before initiating an audit or evaluation under paragraph (1), the Comptroller General shall provide the Director of National Intelligence and the head of the relevant element with the name of each officer and employee of the Government Accountability Office who has obtained appropriate security clearance and to whom, upon proper identification, records, and information of the element of the intelligence community shall be made available in conducting the audit or evaluation. 
(d)Elements of the intelligence community shall cooperate fully with the Comptroller General and provide timely responses to Comptroller General requests for documentation and information. 
(e)With the exception of the types of audits and evaluations specified in subsection (c)(1), nothing in this section or any other provision of law shall be construed as restricting or limiting the authority of the Comptroller General to audit and evaluate, or obtain access to the records of, elements of the intelligence community absent specific statutory language restricting or limiting such audits, evaluations, or access to records.. 
(b)Technical and conforming amendmentThe table of sections for chapter 35 of title 31, United States Code, is amended by inserting after the item relating to section 3523 the following: 
 
 
3523a. Audits of intelligence community; audits and requesters.. 
 
